DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  the text “wherein the direction of the first stress and the direction the second stress are not parallel to the interfaces” in lines 8-9 is suggested to be changed to “wherein a direction of the first stress and a direction the second stress are not parallel to interfaces” for clarity.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2010/0078615) in view of Yamada (US 2012/0012954).
Regarding claim 11, Ito discloses, in FIG. 17 and in related text, a memory device, comprising: 
a bottom electrode (102) and a top electrode (106), formed in a back-end-of-line (BEOL) structure (122, 123) over a semiconductor substrate, wherein the top electrode is located over the bottom electrode, and overlapped with the bottom electrode; and 
a resistance variable layer (101), sandwiched between the bottom electrode and the top electrode (see Ito, [0120]-[0123]).
Ito does not explicitly disclose a bottom electrode with a first stress and a top electrode with a second stress, a resistance variable layer subjected to a compressive strain in corresponding to the first stress of the bottom electrode and the second stress of the top electrode, wherein the direction of the first stress and the direction the second stress are not parallel to the interfaces between the bottom electrode and the resistance variable layer and between the top electrode and the resistance variable layer.
Yamada teaches a bottom electrode (14) with a first stress (downward) and a top electrode (12) with a second stress (upward), a resistance variable layer (20, 22) subjected to a compressive strain in corresponding to the first stress of the bottom electrode and the second stress of the top electrode, wherein the direction of the first stress and the direction the second stress are not parallel to the (horizontal) interfaces between the bottom electrode and the resistance variable layer and between the top electrode and the resistance variable layer (see Yamada, FIG. 8, [0042]-[0043], [0048]-[0049]).
Ito and Yamada are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ito with the features of Yamada because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito to include a bottom electrode with a first stress and a top electrode with a second stress, a resistance variable layer subjected to a compressive strain in corresponding to the first stress of the bottom electrode and the second stress of the top electrode, wherein the direction of the first stress and the direction the second stress are not parallel to the interfaces between the bottom electrode and the resistance variable layer and between the top electrode and the resistance variable layer, as taught by Yamada, in order to improve thermal stability of the recorded magnetization of a perpendicular magnetization film (see Yamada, [0049]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yamada, and further in view of Xu (US 2011/0278529).
Regarding claim 12, Ito in view of Yamada teaches the device of claim 11.
Ito discloses a protection layer (118), covering sidewalls of the top electrode, the resistance variable layer and the bottom electrode (see Ito, FIG. 17, [0122]).
Ito does not explicitly disclose the protection layer is a stress layer. Ito does not explicitly disclose a stress layer, formed with a third stress.
Xu teaches a stress layer (206), formed with a third stress (see Xu, FIG. 3B, [0061]-[0062]).
Ito and Xu are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ito with the features of Xu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ito to include a stress layer, formed with a third stress, as taught by Xu, in order to increase effective resistance of the switching material (see Xu, [0130]).
Regarding claim 13, Ito in view of Yamada, and further in view of Xu teaches the device of claim 12.
Xu teaches wherein the resistance variable layer is further subjected to a compressive strain in corresponding to the third stress of the stressed layer (see Xu, [0061]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 12.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, Kajiyama (US 2012/0217594), discloses a memory device, comprising: a device substrate; a bottom electrode, disposed on the device substrate; a resistance variable layer, disposed on the bottom electrode; and a top electrode, disposed on the resistance variable layer, wherein the bottom electrode is formed with a compressive stress, and the top electrode is formed with a tensile stress (see Kajiyama, FIGS. 2 and 11, [0024]-[0027], [0061]-[0062]). The prior art of records, individually or in combination, do not disclose nor teach “wherein the bottom electrode is formed with a tensile stress, and the top electrode is formed with a compressive stress” in combination with other limitations as recited in claim 1.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811